Exhibit 10.11

PRAXIS PRECISION MEDICINES, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

for

[_____________]

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
made between Praxis Precision Medicines, Inc. (the “Company”) and ___________
(“Executive”) (collectively, the “Parties”) and is effective as of the closing
of the Company’s first underwritten public offering of its equity securities
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Effective Date”). This Agreement supersedes in all
respects all prior agreements between Executive and the Company regarding the
subject matter herein, including without limitation, the Employment Agreement
between Executive and the Company dated _________ (the “Prior Agreement”).

WHEREAS, the Company desires Executive to continue to provide services to the
Company, and wishes to provide Executive with certain compensation and benefits
in return for such employment services; and

WHEREAS, Executive wishes to continue to be employed by the Company and to
provide personal services to the Company in return for certain compensation and
benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Employment by the Company.

1.1 Position and Duties. Executive shall continue to serve as the Company’s
________________ (the “Position”). During the term of Executive’s employment
with the Company, Executive shall devote one hundred percent of Executive’s
business time on behalf of the Company and, on a full time basis, use
Executive’s skills and render services to the best of Executive’s abilities on
behalf of the Company, and shall comply fully with the policies and procedures
of the Company. Executive shall report directly to the Company’s [Chief
Executive Officer (the “CEO”) or to the CEO’s designee][Board of Directors (the
“Board”)]1. Executive shall perform those duties typically associated with the
Position and such other duties consistent with the Position as may be assigned
by the [CEO][Board]2, including but not limited to executive responsibility for
________________________________. Notwithstanding the foregoing, nothing herein
shall preclude Executive from (i) serving, with the prior written consent of the
[CEO][Board]3, as a member of the boards of directors or advisory boards of
non-competitive businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing Executive’s
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
Executive’s duties and responsibilities hereunder and shall not, in the judgment
of the [CEO][Board]4 pose a conflict of interest with Executive’s duties to the
Company or its affiliates.

 

1 

NTD: Board for the CEO and CEO for other executives.

2 

NTD: Board for the CEO and CEO for other executives.

3 

NTD: Board for the CEO and CEO for other executives.

4 

NTD: Board for the CEO and CEO for other executives.

 

1



--------------------------------------------------------------------------------

1.2 Location of Work. Executive shall work [remotely] in __________, USA. The
Company reserves the right to reasonably require Executive to perform
Executive’s duties at places other than Executive’s primary office location from
time to time, and to require reasonable business travel.

1.3 Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2. Compensation.

2.1 Salary. For services to be rendered hereunder, Executive shall receive an
initial base salary at the rate of $__________ per year, subject to standard
payroll deductions and withholdings and payable in accordance with the Company’s
regular payroll schedule (the “Base Salary”). Executive’s Base Salary will be
reviewed annually by the Board or the Compensation Committee of the Board (the
“Compensation Committee”).

2.2 Annual Cash Bonus. Executive will be eligible for an annual cash bonus with
a target amount of _________ percent (__%) of Executive’s Base Salary (the
“Annual Bonus”). Whether Executive receives an Annual Bonus for any given year,
and the amount of any such Annual Bonus, will be determined by the Board or the
Compensation Committee based upon the Company’s and Executive’s achievement of
objectives and milestones to be determined by the Board or the Compensation
Committee on an annual basis. Except as otherwise provided herein or in
applicable incentive compensation plan that may be in effect from time to time,
Executive will not be eligible for, and will not earn, any Annual Bonus if
Executive is not employed by the Company on the payment date (regardless of the
reason for the separation from employment).

2.3 Equity. The stock options and other stock-based awards held by Executive
shall continue to be governed by the terms and conditions of the Company’s
applicable equity incentive plan(s) and the applicable award agreement(s)
governing the terms of such stock options and other stock-based awards
(collectively, the “Equity Documents”); provided, however, and notwithstanding
anything to the contrary in the Equity Documents, Section 5.3(ii)(b) of this
Agreement shall apply in the event of a termination of Executive’s employment by
the Company without Cause or by Executive for Good Reason, in either case within
the Change of Control Period (as such terms are defined below).

 

2



--------------------------------------------------------------------------------

3. Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees. The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.

4. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

5. Termination of Employment; Severance.

5.1 At-Will Employment. Executive’s employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without cause subject to the terms of this Agreement.

5.2 Severance Pay and Benefits Upon a Termination Without Cause or Resignation
for Good Reason Outside the Change of Control Period.

(i) The Company may terminate Executive’s employment with the Company at any
time without Cause. Executive may terminate Executive’s employment with the
Company at any time for any reason, including for Good Reason.

(ii) In the event that Executive’s employment with the Company is terminated by
the Company without Cause or by Executive for Good Reason, in either case
outside of the Change of Control Period, then, provided that Executive remains
in compliance with the terms of this Agreement, the Company shall provide
Executive with the following severance benefits:

(a) The Company shall pay Executive, as severance, ____ (__)5 months of
Executive’s Base Salary in effect as of the date of Executive’s employment
termination, subject to standard payroll deductions and withholdings (the
“Severance”). Subject to Section 5.2(iii) below, the Severance will be paid in
equal installments on the Company’s regular payroll schedule over the ____ (__)6
month period following Executive’s termination of employment.

(b) Provided Executive timely elects continued coverage under COBRA, the Company
shall pay the Company’s portion of Executive’s COBRA premiums, equal to the
percentage of health premiums paid by the Company prior to Executive’s
termination, to continue Executive’s coverage (including coverage for eligible
dependents, if applicable) (“COBRA Premiums”) through the period (the “COBRA
Premium Period”) starting on Executive’s date of termination and ending on the
earliest to occur of: (i) the _____ (__)7 month anniversary of Executive’s date
of termination; (ii) the date Executive becomes eligible for group health
insurance coverage through a new employer; or (iii) the date Executive ceases to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event Executive becomes covered under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the COBRA
Premium Period, Executive must immediately notify the Company of such event.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company instead shall pay to Executive, on the first day of
each calendar month, a fully taxable cash payment equal to the applicable COBRA
premiums for that month (including premiums for Executive and Executive’s
eligible dependents who have elected and remain enrolled in such COBRA
coverage), subject to applicable tax withholdings (such amount, the “Special
Cash Payment”), for the remainder of the COBRA Premium Period. Executive may,
but is not obligated to, use such Special Cash Payments toward the cost of COBRA
premiums.

 

5 

NTD: 12 months for the CEO and nine months for other executives.

6 

NTD: 12 months for the CEO and nine months for other executives.

7 

NTD: 12 months for the CEO and nine months for other executives.

 

3



--------------------------------------------------------------------------------

(iii) The amounts payable under this Section 5.2, to the extent taxable, shall
be paid or commence to be paid within 60 days after the date of termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payments to the extent they qualify as
“non-qualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), shall be paid or
commence to be paid in the second calendar year by the last day of such 60-day
period.

5.3 Severance Pay and Benefits Upon Termination Without Cause or Resignation for
Good Reason Within the Change of Control Period.

(i) The provisions of this Section 5.3 shall apply in lieu of, and expressly
supersede, the provisions of Section 5.2 regarding severance pay and benefits
upon a termination of employment by the Company without Cause or by Executive
for Good Reason if such termination of employment occurs on or within 12 months
after the occurrence of the first event constituting a Change of Control (such
period, the “Change of Control Period”). These provisions shall terminate and be
of no further force or effect after the Change of Control Period

(ii) In the event that Executive’s employment with the Company is terminated by
the Company without Cause or by Executive for Good Reason, in either case during
the Change of Control Period, then, provided Executive remains in compliance
with the terms of this Agreement, the Company shall provide Executive with the
following severance benefits:

 

4



--------------------------------------------------------------------------------

(a) The Company shall pay Executive, as severance, a lump sum in cash in an
amount equal to ___ (__)8 times the sum of (A) Executive’s then current Base
Salary (or Executive’s Base Salary in effect immediately prior to the Change of
Control, if higher) plus (B) Executive’s Annual Bonus for the then-current year
(or Executive’s Annual Bonus in effect immediately prior to the Change of
Control, if higher) (the “Change of Control Severance”).

(b) Notwithstanding anything to the contrary in any applicable option agreement
or other stock-based award agreement, all time-based stock options and other
stock-based awards subject to time-based vesting held by Executive (the
“Time-Based Equity Awards”) shall immediately accelerate and become fully
exercisable or nonforfeitable as of the later of (i) the date of termination or
(ii) the effective date of the Separation Agreement (as defined below) (the
“Accelerated Vesting Date”); provided that any termination or forfeiture of the
unvested portion of such Time-Based Equity Awards that would otherwise occur on
the date of termination in the absence of this Agreement will be delayed until
the effective date of the Separation Agreement and will only occur if the
vesting pursuant to this subsection does not occur due to the absence of the
Separation Agreement becoming fully effective within the time period set forth
therein. Notwithstanding the foregoing, no additional vesting of the Time-Based
Equity Awards shall occur during the period between Executive’s date of
termination and the Accelerated Vesting Date.

(c) Provided Executive timely elects continued coverage under COBRA, the Company
shall pay the Company’s portion of Executive’s COBRA premiums, equal to the
percentage of health premiums paid by the Company prior to Executive’s
termination, to continue Executive’s coverage (including coverage for eligible
dependents, if applicable) (“COC COBRA Premiums”) through the period (the “COC
COBRA Premium Period”) starting on Executive’s date of termination and ending on
the earliest to occur of: (i) the _____ (__)9 month anniversary of Executive’s
date of termination; (ii) the date Executive becomes eligible for group health
insurance coverage through a new employer; or (iii) the date Executive ceases to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event Executive becomes covered under another employer’s
group health plan or otherwise ceases to be eligible for COBRA during the COC
COBRA Premium Period, Executive must immediately notify the Company of such
event. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COC COBRA Premiums without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay to Executive, on the
first day of each calendar month, a fully taxable cash payment equal to the
applicable COBRA premiums for that month (including premiums for Executive and
Executive’s eligible dependents who have elected and remain enrolled in such
COBRA coverage), subject to applicable tax withholdings (such amount, the “COC
Special Cash Payment”), for the remainder of the COC COBRA Premium Period.
Executive may, but is not obligated to, use such COC Special Cash Payments
toward the cost of COBRA premiums.

 

8 

NTD: 1.5x for the CEO and 1x for other executives.

9 

NTD: 18 months for the CEO and 12 months for other executives.

 

5



--------------------------------------------------------------------------------

(iii) The amounts payable under this Section 5.3, to the extent taxable, shall
be paid or commence to be paid within 60 days after the date of termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payments to the extent they qualify as
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code, shall be paid or commence to be paid in the second calendar year by the
last day of such 60-day period.

(iv) Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code, and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which Executive becomes subject
to the excise tax imposed by Section 4999 of the Code; provided that such
reduction shall only occur if it would result in Executive receiving a higher
After Tax Amount (as defined below) than Executive would receive if the
Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments, all amounts
or payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(b) For purposes of this Section 5.3(iv), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on Executive as a result of Executive’s
receipt of the Aggregate Payments. For purposes of determining the After Tax
Amount, Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(c) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5.3(iv)(a) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the date of termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

 

6



--------------------------------------------------------------------------------

5.4 Termination for Cause; Resignation without Good Reason; Death or Disability.

(i) The Company may terminate Executive’s employment with the Company at any
time for Cause. Further, Executive may resign at any time for any reason other
than Good Reason. Executive’s employment with the Company may also be terminated
due to Executive’s death or Disability (as defined below).

(ii) If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or Disability, then
(i) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned), and (ii) Executive
will not be entitled to any severance benefits, including (without limitation)
the Severance, COBRA Premiums, the Change of Control Severance or the COC COBRA
Premiums.

6. Conditions to Receipt of Severance, COBRA Premiums, Special Cash Payments and
Vesting Acceleration. The receipt of the payments and benefits described in
Section 5.2 and Section 5.3 will be subject to subject to (i) Executive signing
a separation agreement and release in a form and manner satisfactory to the
Company, which shall include, without limitation, a general release of claims
against the Company and all related persons and entities and, in the Company’s
sole discretion, a one-year post-employment noncompetition agreement (the
“Separation Agreement”) and (ii) the Separation Agreement becoming irrevocable,
all within 60 days after the date of termination (or such shorter period as set
forth in the Separation Agreement), which shall include a seven business day
revocation period. No amounts will be paid or provided under Section 5.2 or
Section 5.3 until the Separation Agreement becomes effective. Executive shall be
deemed to have resigned from all officer and board member positions that the
Executive holds with the Company or any of its respective subsidiaries and
affiliates upon the termination of Executive’s employment for any reason.
Executive shall execute any documents in reasonable form as may be requested to
confirm or effectuate any such resignations.

7. Section 409A.

7.1 Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that Executive becomes entitled to under this Agreement or otherwise
on account of Executive’s separation from service would be considered deferred
compensation otherwise subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

7



--------------------------------------------------------------------------------

7.2 All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by Executive during
the time periods set forth in this Agreement. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses). Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

7.3 To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

7.4 The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

7.5 The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

8. Definitions.

8.1 Cause. For purposes of this Agreement, “Cause” for termination will mean:
(a) conviction of or please of guilty or nolo contendere to any felony or any
crime involving dishonesty; (b) participation in any fraud against the Company;
(c) material breach of any Company’s policy or procedure after written notice
from the Company and a reasonable period of not less than twenty-one
(21) calendar days in which to cure such breach (if deemed curable); (d)
persistent failure or refusal to perform Executive’s job duties after written
notice from the Company and a reasonable period of not less than twenty-one
(21) calendar days in which to cure such performance issues (if deemed curable);
(e) intentional damage to any property of the Company; (f) willful misconduct,
or other violation of Company policy that causes harm; (g) breach of any written
agreement by and between Executive and the Company; and (h) conduct by Executive
which in the good faith and reasonable determination of the Company demonstrates
gross unfitness to serve.

 

8



--------------------------------------------------------------------------------

8.2 Change of Control. For purposes of this Agreement, “Change of Control” shall
mean: a “Sale Event,” as defined in the Company’s 2020 Stock Option and
Incentive Plan.

8.3 Disability. For purposes of this Agreement, “Disability” shall mean
Executive’s physical or mental condition that renders Executive unable to
substantially perform for a period of ninety (90) aggregate days (regardless of
whether or not continuous) during any three hundred sixty (360) day period,
Executive’s regular responsibilities hereunder, with or without a reasonable
accommodation.

8.4 Good Reason. For purposes of this Agreement, “Good Reason” shall mean: (a) a
material reduction in Executive’s Base Salary (unless pursuant to a salary
reduction applicable generally to the Company’s similarly situated employees);
(b) the relocation of Executive’s place of work for the Company that is more
than 40 miles from Executive’s primary place of work, unless mutually agreed
upon; or (c) a material diminution in Executive’s responsibilities, authority,
or duties. Notwithstanding the foregoing, no act or omission described in
subclauses (a), (b) or (c) above shall constitute “Good Reason” unless:
(1) Executive first gives the Company written notice of such act or omission
within forty-five (45) days of the later of the occurrence of such act or
omission or Executive’s first becoming aware thereof, (2) the Company fails to
cure such act or omission within twenty-one (21) days after receiving such
written notice from Executive, and (3) Executive resigns from employment (and
all other positions, including as a member of the Board) within ten (10) days
after the end of the cure period.

9. Other Obligations.

9.1 Restrictive Covenants. In connection with Executive’s employment with the
Company, Executive will continue to receive access to Company confidential
information and trade secrets and develop valuable goodwill with the Company’s
customers, partners and vendors. To protect the Company’s legitimate business
interests, Executive executed the Employee Confidentiality, Assignment and
Nonsolicitation Agreement on ____________ (the “Confidentiality Agreement”).
Executive acknowledges and agrees that (i) the Confidentiality Agreement shall
continue in full force and effect in accordance with its terms, and
(ii) Executive will abide by the terms of the Confidentiality Agreement at all
times.

 

9



--------------------------------------------------------------------------------

9.2 Third-Party Agreements and Information. Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement. Executive represents and warrants that Executive will not
use or disclose confidential information arising out of prior employment,
consulting, or other third party relationships, in connection with Executive’s
employment by the Company, except as expressly authorized by that third party.
During Executive’s employment by the Company, Executive will use in the
performance of Executive’s duties only information which is generally known and
used by persons with training and experience comparable to Executive’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

10. Outside Activities During Employment.

10.1 Non-Company Business. Except with the prior written consent of the Board,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. In any event,
Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder.

10.2 No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

11. General Provisions.

11.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

11.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

11.3 Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

 

10



--------------------------------------------------------------------------------

11.4 Complete Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of the Parties’ agreement
and supersedes all prior agreements between the parties concerning such subject
matter, including the Prior Agreement. This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. It is entered into without reliance on any
promise or representation other than those expressly contained herein, and it
cannot be modified or amended except in a writing signed by a duly authorized
officer of the Company.

11.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

11.6 Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

11.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

11.8 Tax Withholding and Indemnification. All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.

11.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the
Commonwealth of Massachusetts.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

PRAXIS PRECISION MEDICINES, INC. By:      

Name: [Marcio Souza]

 

Title: [CEO]10

Date:     EXECUTIVE  

Name:

  Date:    

 

10 

NTD: A representative of the Company other than the CEO (such as the Chair of
the Board) should sign on behalf of the Company in the case of the Employment
Agreement with the CEO.